Citation Nr: 1740695	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-33 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to an initial disability rating in excess of 50 percent for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to November 1969. 

This matter is before the Board of Veterans Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for obstructive sleep apnea and assigned a 30 percent rating effective July 30, 2007.  

A subsequent November 2014 rating decision assigned a 50 percent rating for service-connected sleep apnea effective July 30, 2007.  The Board notes that this does not represent a total grant of benefits sought on appeal, and the claim for increase for service-connected obstructive sleep apnea remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In his December 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing.  In an August 2016 correspondence, the Veteran withdrew his hearing request.  Accordingly, the Board finds the Veteran's hearing request withdrawn consistent with 38 C.F.R. § 20.704 (2016).  

In October 2016, the Board denied the claim for an initial rating in excess of 50 percent for obstructive sleep apnea and determined that the case did not warrant referral to VA's Director of Compensation and Pension Service for consideration of an extraschedular rating.  

The Veteran appealed the October 2016 Board decision to the Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, in a July 2017 Order, the Court vacated and remanded the Board's October 2016 decision for actions consistent with the terms of the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As indicated above, the July 2017 Court Order vacated the October 2016 Board decision denying an initial rating in excess of 50 percent for service-connected sleep apnea and denying a referral for extraschedular consideration for service-connected sleep apnea.  Specifically, the parties to the Joint Motion found that the Board erred in not providing the Veteran with a new examination due to evidence of worsening symptomatology.  38 C.F.R. § 3.327(a) (2016); see Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The parties to the Joint Motion also found the Board failed to provide an adequate statement of reasons or bases in denying referral for extraschedular consideration.  38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572, F.3d 1366 (Fed. Cir. 2009).

Consistent with the Joint Motion for Remand, the Board finds that a new VA examination is necessary.  The Veteran's statements in September 2013 and January 2014 evidence worsening symptomatology, including difficulty concentrating, missed days of work, and tiredness "all the time."  The most recent VA examination in connection with the Veteran's service-connected sleep apnea was conducted in December 2009.  Given the reports of the Veteran's increased symptomatology, as well as the length of time since the last VA examination, the Board finds that a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Further, the parties to the Joint Motion also asserted that the Veteran's symptoms of sleep paralysis, decreased concentration, fatigue, headaches, irritability, anxiety, raspy voice, and social isolation/ detachment are not specifically listed in the diagnostic code for rating the Veteran's service connected sleep apnea disability and therefore, cannot be adequately contemplated by the rating criteria.  The Veteran is currently rated 50 percent disabling under Diagnostic Code 6847, which requires the use of breathing assistance device such as continuous airway pressure (CPAP) machine; whereas, the next higher, and maximum rating under that DC requires one of at least three additional criteria not previously considered in rating less than the maximum, i.e., chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy.   In light of the contentions raised in the Joint Motion, the Board finds that this matter should be referred to VA's Director of Compensation and Pension Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to ascertain the current nature and severity of his sleep apnea.  The examiner must review the claims file and should note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should provide the current findings regarding all symptoms associated with the Veteran's service-connected sleep apnea disability and should opine as to their severity.  The examiner should also describe the effects of the Veteran's disability on his occupational functioning and daily activities.

2.  After completing the VA examination requested above,  refer the matter of entitlement to a an initial disability rating in excess of 50 percent for sleep apnea, on an extraschedular basis, to VA's Director of Compensation Services for consideration of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1).  This must include consideration and the application of the Federal Circuit's decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) as to awarding an extraschedular rating on the basis of the collective impact of service-connected disabilities.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




